Exhibit 10.6

 

SERVICES AGREEMENT

 

This Services Agreement (together with all Schedules hereto, this “Agreement”)
is dated as of May 7, 2019 (the “Effective Date”), by and between Scientific
Games Corporation, a Nevada corporation (“SGC”), Scientific Games
International, Inc., a Delaware corporation (“SGI”), and Bally Gaming, Inc., a
Nevada corporation (“Bally”) (each of SGC, SGI, and Bally individually a
“Provider” and, together with any other entities that join this Agreement
pursuant to Section 2.1(d), the “Providers”), and SciPlay Holding Company, LLC,
a Nevada limited liability company (“SciPlay” or “Recipient” and, together with
Providers, the “Parties,” and each, a “Party”).

 

RECITALS

 

WHEREAS, Recipient desires to engage Providers to provide certain services to
Recipient and its Affiliates, and Providers are willing to provide such services
to Recipient and its designated Affiliates in consideration of certain fees;

 

AGREEMENT

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the Parties, intending to be legally bound, hereby agree as
follows:

 

ARTICLE 1
DEFINED TERMS; USAGE

 

1.1          DEFINED TERMS

 

For the purposes of this Agreement, the following terms and variations on them
have the meanings specified in this Section 1.1:

 

“Affiliates” means, with respect to a Person, a corporation or other entity
directly or indirectly controlled by, controlling or under common control with
such Person; provided, however, (a) Providers’ Affiliates shall not include
Recipient and its Affiliates as described in clause (b) of this definition, and
(b) Recipient’s Affiliates shall be limited to SciPlay Corporation, SciPlay
Parent Company, LLC, Phantom EFX, LLC, C.O.A.S. Company Ltd, SpiceRack Media,
LLC, Dragonplay Ltd, and any of their respective Subsidiaries.

 

“Agreement” is defined in the preamble.

 

“Business Day” means any day other than a day, which is Saturday or Sunday, or
other day on which commercial banks in New York City, New York are authorized or
required to be closed.

 

“Confidential Information” is defined in Section 4.2(b).

 

“Disclosing Party” is defined in Section 4.2(a).

 

“Due Date” is defined in Section 3.2(b).

 

“Effective Date” is defined in the preamble.

 

--------------------------------------------------------------------------------



 

“Expenses” is defined in Section 3.1(b).

 

“Force Majeure Event” means any event that hinders, limits or prevents the
performance by a Party of its obligations hereunder or makes such performance
commercially impracticable or impossible and that is beyond the reasonable
control of such Party, including death, disability, fire, explosion, action of
the natural elements, riot, war, acts of terrorism, equipment failure, shortages
or unavailability of transportation or raw materials, changes in laws or
regulations, orders or decrees and similar events.

 

“Initial Term” is defined in Section 5.1.

 

“Joinder” is defined in Section 2.1(d).

 

“Nominated Representative” is defined in Section 7.1.

 

“Parties” or “Party” is defined in the preamble.

 

“Person” means an individual or an entity, including a corporation, share
company, limited liability company, partnership, trust, association,
governmental body or any other body with legal personality separate from its
equity holders or members.

 

“Personnel” means the Provider Personnel or Recipient Personnel, as the context
requires.

 

“Provider” is defined in the preamble.

 

“Provider Personnel” means, with respect to any Provider, the employees, agents
or other personnel of such Provider that perform work in connection with any
Services.

 

“Receiving Party” is defined in Section 4.2(a).

 

“Recipient” is defined in the preamble.

 

“Recipient Personnel” means any employees, agents or other personnel of
Recipient or its Affiliates that support or receive any work in connection with
any Services.

 

“Schedules” means the schedules hereto.

 

“Service Fees” is defined in Section 3.1(a).

 

“Service Modification” means a modification to the terms and conditions relating
to the performance of or payment for a previously agreed-upon Service to
reflect, among other things, new procedures, processes or other methods of
providing such Service; provided that the mere transfer of provision of a
Service to a new Provider who executes a Joinder, without any other changes to
the terms and conditions relating to such Service, is not considered a Service
Modification.

 

“Services” is defined in Section 2.1(a)(i).

 

“Subsidiary” means, with respect to any Person on any date, any other Person
(i) the accounts of which would be consolidated with and into those of the
applicable Person in such Person’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP as of such date or
(ii) of which securities or other ownership interests representing more than
fifty percent (50%) of the

 

2

--------------------------------------------------------------------------------



 

equity or more than fifty percent (50%) of the ordinary voting power or, in the
case of a partnership, more than fifty percent (50%) of the general partnership
interests or more than fifty percent (50%) of the profits or losses of which
are, as of such date, owned, controlled or held by the applicable Person or one
or more subsidiaries of such Person.

 

“Term” is defined in Section 5.1.

 

“Term Extension” is defined in Section 5.1.

 

“Third Party Service Provider” means, with respect to any Provider, any
third-party subcontractor of such Provider who provides Services hereunder.

 

“Transition Plan” is defined in Section 2.1(a)(ii).

 

1.2          USAGE; GENERAL RULES OF CONSTRUCTION

 

Any reference in this Agreement to an “Article,” “Section” or “Schedule” refers
to the corresponding Article, Section or Schedule of or to this Agreement,
unless the context indicates otherwise.  The headings of Articles and Sections
are provided for convenience only and will not affect the construction or
interpretation of this Agreement.  All words used in this Agreement should be
construed to be of such gender or number as the circumstances require.  The
terms “include” and “including” indicate examples of a foregoing general
statement and not a limitation on that general statement.  “Herein,” “hereof”
and “hereto” are references to this Agreement.  Any definition of or reference
to any law, agreement, instrument or other document herein will be construed as
referring to such law, agreement, instrument or other document as from time to
time amended, supplemented or otherwise modified.  Any definition of or
reference to any statute will be construed as referring also to any rules and
regulations promulgated thereunder.  Any reference to a Party refers to such
Party and its successors and permitted assigns.

 

ARTICLE 2
SERVICES

 

2.1          SERVICES

 

(a)           Provision of Services.

 

(i)            Subject to Section 2.1(a)(ii), beginning on the Effective Date,
Providers will provide Recipient (or, if requested by Recipient, Recipient’s
Affiliates) each of the services set forth on Schedule A (each a “Service” and
collectively, the “Services”).    For the avoidance of doubt, any tasks
necessary to accomplish the Services, even if such tasks are not expressly set
forth on Schedule A, shall be deemed to be part of the “Services” to be
performed hereunder.  If there is any inconsistency between the terms of the
body of this Agreement and any applicable Schedule, the terms of this Agreement
will govern, unless the applicable Schedule explicitly states that it is
intended to supersede the body of this Agreement.

 

(ii)           If requested by Recipient, the Parties will develop a plan for
the transition of specified Services to Recipient (the “Transition Plan”).  The
Transition Plan will provide for the transition of Services to Recipient within
90 days from written notice by Recipient to the applicable Providers, and will
include appropriate support mechanisms, training, and other services, as agreed
to by the Parties.

 

3

--------------------------------------------------------------------------------



 

The planning and implementation of the Transition Plan will be considered a
“Service” for the purposes of this Agreement, and will be provided by the
applicable Providers at commercially reasonable rates, agreed by the Parties
individually for each specific Transition Plan, and invoiced and paid in
accordance with Article 3.  Upon successful implementation of a Transition Plan
for any Service, Providers shall no longer provide this Service.  For clarity, a
Transition Plan may address an entire Service as set forth in Schedule A or a
portion of a Service that will result in a reduction of the Service Fee paid by
Recipient to Providers.

 

(b)           Standard of Care.  Providers will deliver or cause to be delivered
the Services that they are obligated to provide hereunder to Recipient (or, if
requested by Recipient, Recipient’s Affiliates):

 

(i)            in accordance with this Agreement and applicable law; and

 

(ii)           in a timely and workmanlike manner.

 

(c)           Service Modifications.  During the Term, any Provider shall have
the right to make a Service Modification upon notice to Recipient if the Service
Modification results from any changes that such Provider is implementing in
connection with the operation of its business generally, provided that such
Service Modification shall not occur prior to ninety (90) days after Recipient
receives written notice of such Service Modification from the Providers and that
such Service Modification will not require any increase the Service Fees unless
Recipient will benefit from such Service Modification and confirms in writing to
Providers that it will accept such Service Fee increase.  Any other Service
Modifications desired by either Party shall require the written consent of the
other Party, which consent shall not be unreasonably withheld, conditioned or
delayed.  The Nominated Representatives may provide such a consent.  If a
Service Modification is approved in accordance with this Section 2.1(c), then
Schedule A and the definition of the Services, as applicable, will be amended in
accordance with Section 7.5 below as agreed by the Parties to reflect the
implementation of the Service Modification and any other agreed-upon terms or
conditions relating thereto.  For clarity, if Recipient decides it no longer
desires to receive a Service from Providers, it may so inform Providers on
ninety (90) days’ notice and the Service Fees will be adjusted accordingly.

 

(d)           Additional Providers.  In the event that one or more Providers
determine that an Affiliate of a Provider, who is not then a Party hereto, will
be providing Services hereunder, Recipient hereby consents to the provision of
such Services by such Affiliate, provided that such Affiliate executes a joinder
in the form of Schedule B to become a Party hereto and obligated hereby (the
“Joinder”).  Upon execution of such Joinder, such Affiliate shall be deemed to
be a Provider hereunder.  In the event that there is also a Service Modification
(if, for example, there are certain other changes relating to the applicable
Services, or if the new Provider will be providing a new Service), then the
provisions of Section 2.1(c) shall apply, and the Service Modification will need
to be approved and Schedule A amended in accordance therewith.

 

(e)           Personnel.  As between Providers and Recipient, Providers will
have the sole and exclusive responsibility for all of their respective Provider
Personnel, including but not limited to responsibility for the payment of any
and all compensation, unemployment insurance, worker’s compensation, disability
insurance, employee benefits and other employment-related charges and deductions
with respect to the Provider Personnel.

 

(f)            Books and Records.  Providers shall keep books and records of the
Services provided and commercially reasonable supporting documentation of all
charges and expenses incurred in

 

4

--------------------------------------------------------------------------------



 

providing such Services, including books and records and reasonable supporting
documentation for the calculation of the applicable Service Fees.  Providers
shall make such books and records available to Recipient, upon reasonable
notice, during normal business hours.

 

(g)           Subcontractors.  Providers shall not be permitted to engage any
Third Party Service Providers to perform any or all of its obligations under
this Agreement without the prior written consent of Recipient, which consent may
not be unreasonably withheld, conditioned or delayed.  Notwithstanding the
foregoing, and without Recipient’s consent, (i) any Provider shall be permitted
to engage a Third Party Service Provider to perform any functions that
constitute a Service or that otherwise are in support of a Service if such
Provider has also engaged such Third Party Service Provider to perform such
functions on behalf of Provider in support of Provider’s operation of its own
business, (ii) any Provider may subcontract to any Third Party Service Providers
who are currently providing services to such Provider or any of its Affiliates,
and (iii) any Provider may subcontract to any Third Party Service Providers to
perform any functions that constitute a Service or that otherwise are in support
of a Service in the ordinary course of business.  To the extent any Provider
uses any Third Party Service Providers for any purpose, such Provider shall
remain primarily responsible for all of its obligations hereunder with respect
to the scope of the Services, the manner in which such Services are performed as
set forth in Section 2.1(b) hereof and the content of the Services provided to
Recipient.  Furthermore, to the extent Third Party Service Providers require
representations on behalf of personnel who work for Recipient or its Affiliates,
Provider Personnel shall not be liable for errors, omissions or delays related
to such information provided.

 

2.2          OTHER RESPONSIBILITIES

 

(a)           General Obligations.  Where input or other information from
Recipient or any of its Affiliates is reasonably necessary in connection with
the provision of the Services, Recipient will, and will cause its Affiliates to,
deliver such input or other information to the applicable Provider in a general
format and level of detail and at the general times as agreed by such Provider
and Recipient.  If Recipient or any of its Affiliates fail to comply with the
foregoing, the applicable Provider will be relieved of its obligations under
Sections 2.1(a) and 2.1(b), as appropriate, until such time as Recipient or any
of its Affiliates complies, to the extent such failure to comply renders
performance of the Services or the achievement of such standards described in
such Sections impractical or impossible.

 

(b)           Provision of Access.

 

(i)            Subject to Providers’ compliance with Recipient’s and its
Affiliates’ policies and procedures governing access to and use of its premises,
facilities and equipment, the Provider Personnel will have such access to
Recipient’s and its Affiliates’ premises, facilities, equipment (including
access to telephones, photocopying equipment and the like), software and
personnel, during normal business hours and in a manner that does not interfere
with Recipient’s and its Affiliates’ ability to operate their business, as is
reasonably necessary to provide the Services in accordance with the terms of
this Agreement.

 

(ii)           Subject to Recipient’s and its Affiliates’ compliance with
Providers’ policies and procedures governing access to and use of their
premises, facilities and equipment, Recipient Personnel will have such access to
Providers’ premises, facilities, equipment (including access to telephones,
photocopying equipment and the like), software and personnel, during normal
business hours and in a

 

5

--------------------------------------------------------------------------------



 

manner that does not interfere with Providers’ ability to operate their
business, as is reasonably necessary to support or receive the Services in
accordance with the terms of this Agreement.

 

ARTICLE 3
PAYMENT

 

3.1          FEES / EXPENSES

 

(a)           The fees for the provision of each Service are set forth for such
Service on Schedule A (the “Service Fees”).  Recipient shall pay the Service
Fees to the Providers in accordance with Section 3.2 for the provision of the
Services.  The Fees charged pursuant to Schedule A are intended to reflect the
actual costs of Providers to provide the Services to recipients.  Either Party
may request that the rates charged pursuant to Schedule A be reviewed no more
than once each calendar year by either Party with the cost of such review being
borne by the Party requesting such review.  In the event that a review
determines that the costs of Schedule A are not reflective of the actual costs
related to the Services, Schedule A shall be revised prospectively to reflect
such costs.

 

(b)           Recipient will reimburse each Provider for any reasonable,
documented expenses, incurred by such Provider solely in connection with the
performance of the Services (“Expenses”).

 

(c)           In the event the year over year Service Fee expenses charged to
Recipient increases by ten percent (10%) or more, Either Party may request a
review the Service Fees and confirm that the Service Fee remains accurate or
adjust as necessary, with the cost of such review being borne by the party
requesting such review.  For example, if Provider begins costly initiatives that
do not benefit Recipient, Recipient will not pay a percentage of those
initiatives.

 

3.2          PAYMENTS / BILLING DISPUTES

 

(a)           Invoices. Promptly following the end of each calendar month during
the Term, Providers will provide Recipient with an invoice specifying the
Service Fees and Expenses for the Services provided by Providers during such
month, and setting forth in reasonable detail a description of the Services
performed and expenses incurred, and the Service Fees due for the performance of
such Services.

 

(b)           Payment Terms.  All invoiced amounts will be payable by Recipient
within sixty (60) days after receipt of the invoice (the “Due Date”).  All
payments shall be made in U.S. dollars to an account or accounts designated by
Providers’ Nominated Representative from time to time.  Any such invoiced
amounts that are undisputed and unpaid after such sixty (60) day period will
accrue interest at a rate of 1% per month from the Due Date until they are paid.

 

(c)           Billing Disputes.  Recipient must timely make all undisputed
payments under Section 3.2(b).  If Recipient in good faith disputes any invoiced
amounts, Recipient shall notify the Providers with reasonable specificity of the
basis of the dispute, and the Parties will promptly address and attempt to
resolve the dispute in accordance with the procedures set forth in Section 7.10.

 

6

--------------------------------------------------------------------------------



 

ARTICLE 4
ADDITIONAL COVENANTS

 

4.1          INTELLECTUAL PROPERTY

 

All intellectual property rights, trade secrets or other proprietary rights of a
Provider that are used in providing the Services and in any ideas, concepts,
inventions or techniques of a Provider that such Provider may use, conceive or
first reduce to practice in connection with the Services, including any report,
computer program (source code and object code) or programming documentation,
manual, chart, specification, formula, database architecture, template, system
model, copyright, diagram, description, screen display, schematic, blueprint
drawing, listing, record or other materials, are and will remain the exclusive
property of such Provider.  Each Provider in turn will grant Recipient a
worldwide, non-exclusive, irrevocable license, with the right to sublicense, to
make, have made, use, sell, offer for sale, import, copy, maintain, modify,
enhance, and create derivative works of such intellectual property rights solely
to the extent necessary for Recipient or its designated Affiliates to receive
the Services as contemplated hereunder; provided that, for the avoidance of
doubt, Recipient and its Affiliates shall treat any trade secrets licensed to it
hereunder as the Confidential Information of the applicable Provider, and shall
abide by all obligations in Section 4.2 with respect thereto, which obligations
shall continue for so long as such intellectual property remains a trade secret
(notwithstanding anything to the contrary in Section 4.2(e)).  The Parties will
execute any assignments or other instruments that may be appropriate or
necessary to give full legal effect to this Section 4.1.

 

4.2          CONFIDENTIALITY

 

(a)           General.  Each Provider and Recipient (in each case, as
applicable, the “Receiving Party”) will maintain all Confidential Information of
the other (the “Disclosing Party”) in strict confidence, and the Receiving Party
will use and disclose such Confidential Information only as authorized under
this Agreement or as otherwise authorized in writing by the Disclosing Party. 
The Receiving Party further agrees to take the same care with the Disclosing
Party’s Confidential Information as it does with its own, but in no event less
than a reasonable degree of care.

 

(b)           Definition of Confidential Information.  For purposes of this
Agreement, “Confidential Information” means the following types of information
and other information of a similar nature of the Disclosing Party, whether set
forth in a writing, disclosed by the Disclosing Party’s representatives orally
or in any other manner: (a) all non-public information and material of the
Disclosing Party (and of companies with which the Disclosing Party has entered
into confidentiality agreements) which the Receiving Party obtains knowledge of
or access to; (b) non-public intellectual property of the Disclosing Party; and
(c) business and financial information of the Disclosing Party including but not
limited to pricing, business plans, forecasts, revenues, expenses, earnings
projections, sales data and any and all other non-public financial information.

 

(c)           Exceptions.  Notwithstanding any of the foregoing, Confidential
Information does not include information which:  (a) has been made generally
available to the public (other than by acts of the Receiving Party or its
Affiliates or their respective employees, attorneys, agents, consultants,
advisors or representatives in violation of this Agreement), (b) becomes
available to the Receiving Party on a non-confidential basis from a source other
than the Disclosing Party, provided that the source of such information was not
bound by a confidentiality agreement with the Disclosing Party, (c) was within
the possession of the Receiving Party on a non-confidential basis prior to its
being furnished to the

 

7

--------------------------------------------------------------------------------



 

Receiving Party by or on behalf of the Disclosing Party, or (d) is independently
developed by the Receiving Party or one of its employees, attorneys, agents,
consultants, advisors or representatives without reference to or use of the
Confidential Information.  Notwithstanding anything to the contrary herein,
neither the Receiving Party nor any of its employees, attorneys, agents,
consultants, advisors or representatives shall be precluded from disclosing
Confidential Information (a) to its Affiliates on a need-to-know basis,
(b) pursuant to the order of any court or administrative agency or in any
pending legal or administrative proceeding as required by applicable law,
(c) upon the request or demand of any regulatory authority having jurisdiction
over such Person or any of its Affiliates, (d) to any prospective purchaser of,
or investor in, any or all of the assets, stock or the business of the Receiving
Party or any of its subsidiaries, or to any current or prospective lender to the
Receiving Party or any of its subsidiaries, provided that such Person executes
and delivers a confidentiality agreement containing obligations of
confidentiality that are at least as protective, in all material respects, of
the Disclosing Party’s Confidential Information as those set forth in this
Section 4.2, or (e) as otherwise set forth herein.  If the Receiving Party is
requested to disclose any of the Disclosing Party’s Confidential Information
pursuant to any judicial or governmental order, the Receiving Party will
promptly notify the Disclosing Party of such order so that the Disclosing Party,
in its sole discretion, may seek an appropriate protective order and/or take any
other action to prevent or minimize the breadth of such disclosure.

 

(d)           No Implied License.  No license or conveyance of any rights to any
intellectual property is granted to the Receiving Party by the disclosure of
Confidential Information pursuant to this Agreement.

 

(e)           Survival.  The obligations contained in this Section 4.2 will
survive the termination or expiration of this Agreement for a period of three
(3) years; provided, however, that notwithstanding the expiration of such three
(3) year period, (i) for Confidential Information that comprises trade secrets,
these obligations shall continue for so long as such Confidential Information
remains a trade secret, and (ii) all Confidential Information also received or
disclosed pursuant to any other agreement between the Parties to this Agreement
or their Affiliates will continue to be governed by the confidentiality
provision of any such agreement, to the extent applicable.

 

(f)            Termination.  Upon termination of a Service, the Parties shall,
upon prior written request, return to the other Party or destroy (at the
Disclosing Party’s option) all Confidential Information of the applicable
Services, unless such Confidential Information is required for performance of
the remaining Services except to extent and for the period in which a Party is
required to hold the Confidential Information in order to comply with surviving
obligations in this Agreement or applicable law.  Upon termination of the
Agreement, the Parties shall, upon prior written request, return to the other
Party or destroy (at the Disclosing Party’s option) all Confidential
Information, except to extent and for the period in which a Party is required to
hold the Confidential Information in order to comply with surviving obligations
in this Agreement or applicable law.

 

4.3          AUDIT ASSISTANCE

 

If either Party is subject to (i) a request from or audit by a governmental
authority, standards organization or customer or (ii) legal or arbitration
proceedings in which such Party requests access to or an audit of books,
records, documents or accounting practices and procedures pursuant to applicable
laws, rules, regulations, standards or contract provisions and such examination
or audit relates to the Services, the other Party will provide, at the sole cost
and expense of the requesting Party, all reasonable assistance requested by the
Party that is subject to the audit or proceedings in responding to

 

8

--------------------------------------------------------------------------------



 

such audits, requests for information, or legal or arbitration proceedings, to
the extent that such assistance or information is (a) within the reasonable
control of the cooperating Party and (b) related to the Services.

 

ARTICLE 5
TERM AND TERMINATION

 

5.1          TERM

 

This Agreement will commence on the Effective Date and, unless earlier
terminated pursuant to Section 5.2, shall remain in effect for a period of two
(2) years (the “Initial Term”).  The Initial Term will automatically extend for
additional one (1) year periods (each, a “Term Extension”) unless either Party
gives at least thirty (30) days’ notice to the other Party of its intent not to
renew the Agreement.  The Initial Term, together with all Term Extensions, if
any, are referred to hereunder as the “Term.”

 

5.2          TERMINATION

 

(a)           Termination of Specific Services.

 

(i)            By Recipient.  Recipient may require that a Provider cease
providing all or any part of the Services that such Provider is required to
provide hereunder by providing notice to such Provider’s Nominated
Representative which identifies the specific Services to be terminated and the
date on which they must be terminated.  Unless a shorter period is specified for
a particular Service in Schedule A, notice of early termination by Recipient
must be provided at least thirty (30) days prior to the effective date of such
termination.  Except as otherwise provided in Schedule A, with respect to the
termination of a particular Service, within fifteen (15) days of receipt of such
notice of termination, the applicable Provider shall provide written notice to
Recipient if termination of the specified Services would require the termination
of any other Services.  Within fifteen (15) days of receipt of such notice from
such Provider, Recipient shall have the option, upon written notice to Provider,
to rescind its original cancellation notice.

 

(ii)           By Providers.  Any Provider may terminate the provision of a
Service hereunder, without any liability to Recipient resulting from such
termination, if such Provider provides Recipient at least ninety (90) days’
advance notice of such termination, in order to provide Recipient with a
reasonable period of time to in-source such Service or engage a new service
provider.

 

(b)           Termination of the Agreement.  This Agreement may be terminated:

 

(i)            by mutual agreement of the Parties in writing;

 

(ii)           automatically, upon termination of all of the Services in
accordance with Section 5.2(a);

 

(iii)          by Providers, upon ten (10) days advance written notice to
Recipient, if any of the Providers determine that (a) the provision of Services
under this Agreement would cause any of the Providers to violate, trigger a
default or event of default under, or require any determination or opinion that
has not previously been obtained in order to comply with, any of the debt
agreements of Providers or their respective Affiliates, or (b) Recipient is
unable to meet their payment obligations under Section 3.2.

 

9

--------------------------------------------------------------------------------



 

(iv)          by Providers upon the dissolution of Recipient or any of its
Affiliates.

 

5.3          EFFECT OF TERMINATION

 

If this Agreement is terminated pursuant to Section 5.2(b), all of the Parties’
obligations hereunder will terminate, except with respect to any surviving
Services, if any, and except that, in any event, Sections 4.1, 4.2 (for three
(3) years only), 4.3, 7.2, 7.5 through 7.14 as well as Articles 1,  3 and 6, and
this Section 5.3, will survive and the Parties’ rights to pursue all legal
remedies for breaches of the Agreement will survive unimpaired.  Following
expiration or termination of this Agreement, each Party remains responsible for
paying to the other Party all accrued but unpaid Service Fees or Expenses, as
applicable, through the date of termination, in accordance with Section 3.2. 
The termination of this Agreement will not be deemed to be an election of
remedies by a terminating Party.

 

ARTICLE 6
WARRANTIES; LIMITATION OF LIABILITY

 

6.1          WARRANTIES; DISCLAIMER

 

EXCEPT AS EXPRESSLY SET FORTH IN SECTION 2.1(B), NEITHER PARTY MAKES ANY
WARRANTY IN CONNECTION WITH THE SUBJECT MATTER OF THIS AGREEMENT AND EACH PARTY
HEREBY DISCLAIMS ANY AND ALL IMPLIED OR STATUTORY WARRANTIES, INCLUDING ALL
IMPLIED WARRANTIES OF TITLE, MERCHANTABILITY, NONINFRINGEMENT AND FITNESS FOR A
PARTICULAR PURPOSE REGARDING SUCH SUBJECT MATTER.  To the extent that a Party
may not as a matter of applicable law disclaim any implied warranty, the scope
and duration of such warranty will be the minimum permitted under such law.

 

6.2          LIMITATION ON LIABILITY

 

(a)           Consequential and Other Damages.  NEITHER PARTY SHALL BE LIABLE,
WHETHER IN CONTRACT, IN TORT (INCLUDING NEGLIGENCE AND STRICT LIABILITY), OR
OTHERWISE, FOR ANY SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES OR
DIMINUTION OF VALUE WHATSOEVER WHICH IN ANY WAY ARISE OUT OF, RELATE TO, OR ARE
A CONSEQUENCE OF, ITS PERFORMANCE OR NONPERFORMANCE HEREUNDER, OR THE PROVISION
OF OR FAILURE TO PROVIDE ANY SERVICE HEREUNDER, INCLUDING, BUT NOT LIMITED TO,
LOSS OF PROFITS, BUSINESS INTERRUPTIONS AND CLAIMS OF CUSTOMERS, EXCEPT IN THE
EVENT OF CONFIDENTIALITY OBLIGATIONS, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

(b)           Liability Cap.  THE AGGREGATE LIABILITY OF EACH PARTY WITH RESPECT
TO THIS AGREEMENT (OTHER THAN WITH RESPECT TO SUCH PARTY’S OBLIGATION TO PAY
FEES) OR IN CONNECTION WITH THE PERFORMANCE, DELIVERY OR PROVISION OF ANY
SERVICE PROVIDED UNDER THIS AGREEMENT SHALL BE LIMITED TO (i) IN THE CASE OF ANY
PROVIDER, THE FEES PREVIOUSLY PAID TO IT BY THE SERVICE RECIPIENT HEREUNDER, AND
(ii) IN THE CASE OF RECIPIENT, ANY UNPAID AMOUNTS OWED BY IT TO THE APPLICABLE
PROVIDER HEREUNDER; PROVIDED, HOWEVER, THAT THE FOREGOING LIMITATION OF
LIABILITY SHALL NOT APPLY TO A PARTY’S CONFIDENTIALITY OBLIGATIONS, GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.

 

10

--------------------------------------------------------------------------------



 

ARTICLE 7
GENERAL PROVISIONS

 

7.1          NOMINATED REPRESENTATIVES

 

Each Party will appoint a representative (a “Nominated Representative”) to
facilitate communications and performance under this Agreement during the Term. 
Each Party may treat an act of a Nominated Representative of the other Party as
being authorized by such Party without inquiring behind such act or ascertaining
whether such Nominated Representative had authority to so act.  As of the
Effective Date, Providers’ Nominated Representative shall be Michael A.
Quartieri, and Recipient’s Nominated Representative shall be Michael Cody.  Each
Party will have the right at any time and from time to time to replace its
Nominated Representative by giving notice in writing to the other Party setting
forth the name of the Nominated Representative to be replaced and the name of
his or her replacement.

 

7.2          NOTICES

 

All notices, consents, waivers and other communications under this Agreement
must be in writing and will be deemed given to a Party when (a) delivered to the
appropriate address by hand or by nationally recognized overnight courier
service (costs prepaid), (b) sent by facsimile with confirmation of transmission
by the transmitting equipment, or (c) received by the addressee, if sent by
certified mail, return receipt requested, in each case to the following
addresses, OR facsimile numbers and marked to the attention of the individual
(by name or title) designated below (or to such other address, facsimile number,
e-mail address or individual as a Party may designate by notice to the other
Party):

 

If to Recipient:

 

SciPlay Holding Company, LLC

6601 Bermuda Road

Las Vegas, NV 89119

Attention: General Counsel

Facsimile: (702) 532-7699

 

If to any Provider:

 

c/o Scientific Games Corporation

6601 Bermuda Road

Las Vegas, NV 89119

Attention: Chief Legal Officer

Facsimile: (702) 532-7699

 

7.3          FORCE MAJEURE EVENT

 

Neither Party will be liable or deemed to be in breach of this Agreement for
failure or delay of performance caused by a Force Majeure Event as long as the
Party whose performance is affected the by the Force Majeure Event notifies the
other Party as promptly as practicable thereof and takes commercially reasonable
efforts to overcome it and resume performance hereunder as soon as possible.  If
a Party’s performance is affected by a Force Majeure Event, the time for that
Party’s performance will be extended or, as appropriate, suspended for the
duration of the Force Majeure Event without liability, except as otherwise
provided in this Agreement.  Each Provider shall treat Recipient or its
designated Affiliates in the same manner as any other external recipient for the
affected Services, if any, in connection with the resumption of performance. 
During the period of a Force Majeure Event affecting

 

11

--------------------------------------------------------------------------------



 

performance by any Provider of any Service(s), Recipient (a) shall be relieved
of the obligation to pay Service Fees for such Services(s) throughout the
duration of such Force Majeure Event, and (b) shall be entitled to seek an
alternative service provider with respect to such Service(s).

 

7.4          FURTHER ACTIONS

 

Upon the request of either Party, the other Party will (a) furnish to the
requesting Party any additional information, (b) execute and deliver, at its own
expense, any other documents and (c) take any other actions as the requesting
Party may reasonably require to more effectively carry out the intent of this
Agreement.

 

7.5          ENTIRE AGREEMENT AND MODIFICATION

 

This Agreement supersedes all prior agreements between the Parties with respect
to its subject matter and constitutes a complete and exclusive statement of the
terms of the agreement between the Parties with respect to its subject matter. 
This Agreement may not be amended, supplemented or otherwise modified except in
a written document executed by the Party against whose interest the modification
will operate.

 

7.6          DRAFTING AND REPRESENTATION

 

The Parties have participated jointly in the negotiation and drafting of this
Agreement.  No provision of this Agreement will be interpreted for or against a
Party because that Party or its legal representative drafted the provision.

 

7.7          SEVERABILITY

 

If a court of competent jurisdiction or arbitral tribunal holds any provision of
this Agreement invalid or unenforceable, the other provisions of this Agreement
will remain in full force and effect.  Any provision of this Agreement held
invalid or unenforceable only in part or degree will remain in full force and
effect to the extent not held invalid or unenforceable.  If the final judgment
of a court of competent jurisdiction declares that any term or provision of this
is invalid or unenforceable, the Parties agree that the court making the
determination of invalidity or unenforceability shall have the power to reduce
the scope, duration, or other limit of the term or provision, to delete specific
words or phrases, or to replace any invalid or unenforceable term or provision
with a term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified.

 

7.8          ASSIGNMENT; SUCCESSORS; THIRD-PARTY RIGHTS

 

Except as otherwise set forth herein, no Party may assign any of its rights or
delegate any of its obligations under this Agreement without the prior written
consent of the other Party, which shall not be unreasonably withheld,
conditioned, or delayed.  Notwithstanding the foregoing, any Provider may freely
assign any of its rights under this Agreement or delegate any of its obligations
under this Agreement to an Affiliate.  Subject to the preceding sentence, this
Agreement will apply to, be binding in all respects upon, and inure to the
benefit of each Party’s respective successors and permitted assigns.

 

12

--------------------------------------------------------------------------------



 

7.9          WAIVER

 

The rights and remedies of the Parties are cumulative and not alternative. 
Neither any failure nor any delay by either Party in exercising any right, power
or privilege under this Agreement or any of the documents referred to in this
Agreement will operate as a waiver of such right, power or privilege, and no
single or partial exercise of any such right, power or privilege will preclude
any other or further exercise of such right, power or privilege or the exercise
of any other right, power or privilege.  To the maximum extent permitted by
applicable law, (a) no claim or right arising out of this Agreement or any of
the documents referred to in this Agreement can be discharged by one Party, in
whole or in part, by a waiver or renunciation of the claim or right unless in a
written document signed by the other Party, and (b) no waiver that may be given
by a Party will be applicable except in the specific instance for which it is
given.

 

7.10        RESOLUTION OF DISPUTES

 

(a)           Dispute Resolution Procedures.  The Parties will cooperate in good
faith and use commercially reasonable efforts to informally resolve any disputes
under this Agreement.  All disputes shall be promptly referred to the Nominated
Representatives for resolution.  If the Nominated Representatives are unable to
resolve any dispute within thirty (30) Business Days, the dispute shall be
referred to senior executives of the Parties for resolution.  If the senior
executives are unable to resolve the dispute within forty (40) Business Days
following the referral of the dispute to them, then either Party may bring an
action to resolve the dispute in accordance with Section 7.10(b).

 

(b)           Consent to Jurisdiction.  Subject to Section 7.10(a), each of the
Parties irrevocably submits to the exclusive jurisdiction of the state and
federal courts located in Clark County, Nevada for the purposes of any action or
proceeding arising out of this Agreement or any transaction contemplated
hereby.  Subject to Section 7.1(a), each of the Parties irrevocably and fully
waives the defense of an inconvenient forum to the maintenance of such action or
proceeding, and waives any objection it might otherwise have to service of
process under law.  Each of the Parties irrevocably and unconditionally waives
any objection to the laying of venue of any action or proceeding arising out of
this Agreement or the transactions contemplated hereby in such courts, and
hereby further irrevocably and unconditionally waives and agrees not to plead or
claim in any such court that any such action or proceeding brought in any such
court has been brought in an inconvenient forum.

 

7.11        WAIVER OF JURY TRIAL

 

THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.  THE PARTIES AGREE
THAT EITHER OF THEM MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN
EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES
IRREVOCABLY TO WAIVE TRIAL BY JURY AND THAT ANY ACTION OR PROCEEDING WHATSOEVER
BETWEEN THEM RELATING TO THIS AGREEMENT WILL INSTEAD BE TRIED IN A COURT OF
COMPETENT JURISDICTION PURSUANT TO SECTION 7.10(B) BY A JUDGE SITTING WITHOUT A
JURY.

 

7.12        CONTINUED PERFORMANCE

 

Providers agree to continue performing their obligations under this Agreement
while any dispute is being resolved unless and until such obligations are
terminated by the termination or expiration of the Agreement.

 

13

--------------------------------------------------------------------------------



 

7.13        GOVERNING LAW

 

This Agreement will be governed by and construed under the laws of the State of
Nevada without regard to conflicts of laws principles that would require the
application of any other law.

 

7.14        COUNTERPARTS

 

This Agreement may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.  This Agreement shall become effective when each
Party shall have received a counterpart hereof signed by the other Parties.  For
the convenience of the Parties, any number of counterparts hereof may be
executed, each such executed counterpart shall be deemed an original and all
such counterparts together shall constitute one and the same instrument. 
Facsimile transmission (including the e-mail delivery of documents in Adobe PDF
format) of any signed original counterpart and/or retransmission of any signed
facsimile transmission shall be deemed the same as the delivery of an original.

 

[The remainder of this page is intentionally blank.]

 

14

--------------------------------------------------------------------------------



 

The Parties have executed and delivered this Agreement as of the date indicated
in the first sentence of this Agreement.

 

 

PROVIDERS:

 

 

Scientific Games Corporation

 

 

By:

/s/ Michael A. Quartieri

 

 

 

Name:

Michael A. Quartieri

 

 

 

Title:

Executive Vice President, Chief Financial Officer, Treasurer and Corporate
Secretary

 

 

 

 

 

 

 

 

 

 

 

 

Scientific Games International, Inc.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael A. Quartieri

 

 

 

Name:

Michael A. Quartieri

 

 

 

Title:

Executive Vice President, Chief Financial Officer, Secretary and Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

Bally Gaming, Inc.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael A. Quartieri

 

 

 

Name:

Michael A. Quartieri

 

 

 

Title:

President, Treasurer and Secretary

 

 

 

15

--------------------------------------------------------------------------------



 

RECIPIENT:

 

 

SciPlay Holding Company, LLC

 

 

By:

/s/ Michael A. Quartieri

 

 

Name:

Michael A. Quartieri

 

 

Title:

Treasurer and Secretary

 

 

16

--------------------------------------------------------------------------------



 

Schedule A

 

Services

 

Capitalized terms used but not defined herein shall have the meaning ascribed to
such terms in Services Agreement.

 

1.             Corporate Services: The Providers shall provide the Services set
forth in Table 1 below.  Unless otherwise specified, these Services shall be
consistent with similar services provided by the Providers within the designated
corporate level functional group(s) to or on behalf of Scientific Games
Corporation and its Affiliates. The Service Fee applicable to each Service set
forth in Table 1 below per calendar month shall be equal to (a) the total
corporate level functional group selling, general and administrative expenses
and research and development expenses of Scientific Games Corporation and its
Affiliates for such month for such Services multiplied by (b) the corresponding
percentage set forth under “Applicable Percentage” in Table 1 below.

 

Table 1

 

Services

 

Applicable
Percentage

 

 

 

 

 

Finance

 

5.7

%

Corporate Development

 

20.0

%

Human Resources

 

5.0

%

Legal

 

5.0

%

Compliance / Security

 

5.0

%

Facilities

 

2.3

%

Information Technology

 

5.0

%

Purchasing

 

5.0

%

 

2.             Corporate Direct Costs: From time to time, Providers incur costs
that are wholly attributable to Recipient and its Affiliates, such as leases,
audit fees, special projects and other expenses. Providers shall be entitled to
include these costs in the calculation of the Service Fee as they are incurred,
to the extent not duplicative with the Corporate Services allocations listed in
Section 1 above. These costs include allocable expenses directly attributable to
Recipient, which could include liability related to litigation awards based on
the social business, allocable costs for software seat licenses or other costs
for which Recipient is solely responsible.

 

3.             Social Gaming Personnel: Providers and their respective
Affiliates employee personnel whose primary responsibilities are to support the
business of Recipient and / or its Affiliates (meaning such personnel spend at
least ninety percent (90%) of their time focused on Social Gaming
responsibilities) (the “Social Gaming Personnel”). Providers shall be entitled
to include all payroll expenses and expenses incidental to the employment of
such Social Gaming Personnel (including, but not limited to, travel and related
costs, training and similar expenses) (such expenses, the “Social Gaming
Personnel Expenses”) in the calculation of the Service Fee as they are incurred,
to the extent not duplicative with the Corporate

 

--------------------------------------------------------------------------------



 

Services allocations listed in Section 1 above. Recipient acknowledges and
agrees that Scientific Games India Private Limited, which is an Affiliate of
Scientific Games Corporation, may employ Social Gaming Personnel, and Providers
shall be entitled to include all Social Gaming Personnel Expenses in the
calculation of the Service Fee, and (b) upon the approval of the relevant
authorities in India, Scientific Games India Private Limited, who is an
Affiliate of Scientific Games Corporation, may employ Social Gaming Personnel,
and Providers shall be entitled to include all Social Gaming Personnel Expenses
in the calculation of the Service Fee.

 

4.             Social Gaming Attributed Rent: Providers and their respective
Affiliates own or lease certain real property where Recipient and its Affiliates
are located. Providers shall be entitled to include in the Service Fee
attributed rent for the use of such property in its entirety if the expense is
solely related to Social Gaming or based on a proportionate headcount allocation
if the property is shared.

 

5.             Stock-based compensation: Providers and their respective
Affiliates employ personnel who engage in providing the Services to Recipient
and which employees engaging in providing the Services receive stock-based
compensation based on the stock of Scientific Games Corporation. On a monthly
basis such stock-based compensation amounts shall be allocated by Provider to
Recipient in a stock-based compensation charge separate from the Service Fee,
and not reimbursed in cash. The Applicable Percentage for such charge shall be
4.2% of the allocable stock-based compensation pool.

 

18

--------------------------------------------------------------------------------



 

Schedule B

 

Joinder

 

                   , a                    company (“New Provider”), hereby joins
in the Services Agreement by and between Scientific Games Corporation,
Scientific Games International, Inc., and Bally Gaming, Inc. as Providers, and
SciPlay Holding Company, LLC as Recipient, and certain other parties, dated as
of [ • ] (as amended, restated, or otherwise modified from time to time, the
“Services Agreement”) as a Provider in order to provide certain Services to
Recipient, which Services are identified on Exhibit 1 hereto.  Capitalized terms
not defined herein shall have the meaning ascribed to them in the Services
Agreement.  In furtherance of the foregoing, New Provider hereby acknowledges
that it has received a copy of the Services Agreement and has read and is
familiar with the provisions thereof, and in consideration of Recipient’s
agreement, among other things, to pay Service Fees to New Provider pursuant to
the Services Agreement for Services provided by New Provider following execution
of this Joinder, New Provider hereby agrees as follows:

 

1.              New Provider shall be deemed to be a Provider under the Services
Agreement.

 

2.              New Provider agrees to be bound by all of the terms and
conditions of the Services Agreement.

 

3.              For purposes of Section 7.1 of the Services Agreement, New
Provider’s Nominated Representative shall be:

 

--------------------------------------------------------------------------------

 

4.              For purposes of Section 7.2 of the Services Agreement, New
Provider’s address and contact information for receipt of notices, consents,
waivers and other communications is as follows:

 

[ · ]

[ · ]

[ · ]

Attention: [ · ]

Facsimile: [ · ]

E-mail: [ · ]

 

IN WITNESS WHEREOF, New Provider has duly executed this Joinder as of the date
set forth below.

 

 

[New Provider]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title

 

 

Date

 

--------------------------------------------------------------------------------



 

Exhibit 1 to Joinder

 

Services

 

--------------------------------------------------------------------------------